Name: Decision No 1272/75/ECSC of the Commission of 16 May 1975 on the obligation of undertakings in the steel industry to supply certain information concerning steel production
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  information and information processing;  production
 Date Published: 1975-05-21

 Avis juridique important|31975S1272Decision No 1272/75/ECSC of the Commission of 16 May 1975 on the obligation of undertakings in the steel industry to supply certain information concerning steel production Official Journal L 130 , 21/05/1975 P. 0007 - 0009DECISION No 1272/75/ECSC OF THE COMMISSION of 16 May 1975 on the obligation of undertakings in the steel industry to supply certain information concerning steel production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof; Whereas the current market situation for steel products shows a large oversupply relative to actual demand; Whereas, therefore, it is essential to revise the forecast trends drawn up by the Commission in order that steel undertakings may be provided with better guidance in adjusting their production to actual demand ; whereas to accomplish this task the Commission must have to hand estimated or planned production figures ; whereas figures for actual production must be forwarded to the Commission more rapidly; Whereas in the present situation these figures may be limited to crude steel production; Whereas, consequently, as long as the situation makes it necessary, steel undertakings have to be required to supply information on their estimated or planned monthly production of crude steel; Whereas the Commission must be in a position to trace precisely and rapidly the trend of the undertakings' actual production ; whereas therefore, apart from the statistical information already received, up-to-the-minute figures for monthly crude steel production must be promptly supplied to the Commission; Whereas those undertakings whose volume of production exempts them from payment of the levy may also be exempted from the requirements of this Decision, HAS ADOPTED THIS DECISION: Article 1 Undertakings producing crude steel shall be required to supply to the Commission each month their planned or estimated production and their actual production of crude steel in the following forms: - ingots, - continuous castings, - liquid steel for casting. Article 2 Statements of planned or estimated production for each month must reach the Commission by, at the latest, the twenty-fifth of the previous month. The first statement covering July 1975, shall be sent in by, at the latest, 25 June 1975. Statements shall be made on a standard form, a specimen of which is given in Annex 1 to this Decision. Article 3 Statements of actual production for each month must reach the Commission by, at the latest, the fifth of the following month. The first statement, covering production during June 1975, shall be sent in by, at the latest, 5 July 1975. Statements shall be made on a standard form, a specimen of which is given in Annex 2 to this Decision. Article 4 Undertakings which, by virtue of Decisions No 2/52 of 23 December 1952 and No 6/65 of 17 March 1965, arc exempt from payment of the levy, shall be exempt from the requirements of Article 1 of this Decision. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI ANNEX 1 >PIC FILE= "T0007798">